IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT
                                          _______________

                                            m 99-41331
                                          _______________



                                         DENNIS TREVINO,

                                                                    Plaintiff-Appellant,

                                               VERSUS

        CITY OF CORPUS CHRISTI; JUAN GARZA; HENRY GARRETT; JIMMY BRAY;
               NANCY MRAZAK; PETER MERKL; AND MICHAEL WALSH,

                                                                    Defendants-Appellees.


                                   _________________________

                            Appeal from the United States District Court
                                for the Southern District of Texas
                                         (C-97-CV-608)
                                 _________________________

                                           August 30, 2000


Before SMITH and DENNIS, Circuit                        Dennis Trevino appeals a summary judg-
  Judges, and HARMON, District Judge.*               ment entered in his civil rights action brought
                                                     under 42 U.S.C. § 1983. His claims include
PER CURIAM:**                                        malicious prosecution and intentional infliction
                                                     of emotional distress.

   *
    District Judge of the Southern District of
Texas, sitting by designation.
                                                        **
                                                          (...continued)
   **
     Pursuant to 5TH CIR. R. 47.5, the court has     published and is not precedent except under the
determined that this opinion should not be           limited circumstances set forth in 5TH CIR. R.
                                   (continued...)    47.5.4.
   We have examined the briefs and pertinent
portions of the record and have heard the ar-
guments of counsel. We find no reversible er-
ror in any of the actions taken by the district
court.

    Specifically, we do not believe the court un-
duly restricted discovery. On the issue of ma-
licious prosecution, the district court carefully
set forth all the facts and circumstances that
easily establish probable cause to prosecute the
plaintiff. Moreover, the defendants’ actions do
not reach the level required for a finding of in-
tentional infliction of emotional distress.

   AFFIRMED.




                                                    2